Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, 17-21, 26, 27, 30, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over McClary et al. (2015/0356131) in view of Chavan et al. (2017/0116242).
Regarding Claim 1, McClary et al. (2015/0356131) discloses a method comprising: maintaining a data dictionary for: 
native data (“Files in a table space are formatted in a format native to a DBMS”, paragraph [0008]) that is durably stored in a database management system (DBMS), and external data that is not durably stored in the DBMS (“external data source is not formatted in a format native to a DBMS”, paragraph [0009]); 
receiving, from a client through a connection to the DBMS, a query (“for a given query”, abstract); 
loading, based on the data dictionary, the external data (“external-loading format”, paragraph [0056], [0057]) into an in-memory column vector (“columns for the external table DBMS table columns”, paragraph [0010]) that resides in a random access memory (“random access memory”, paragraphs [0034], [0121]) of the DBMS;
executing the query based on the data dictionary (“query the tables…To defined the tables, a Meta-Data Repository includes database dictionary which stores meta-data defining tables”, paragraph [0043]) returning, to the client through said connection, results of the query; wherein the method is performed by one or more computers (“an execution plan is executed…by a data node, which returns rows for the external table to the DBMS”, paragraph [0025]).
As discussed above, McClary essentially discloses the claimed invention but does not explicitly disclose the in-memory column vector, wherein executing said query includes executing one or more vector-based database operations.
However, Chavan et al. (2017/0116242) discloses the temporary data structures that are created based on dictionary 106b during the evaluation of a predicate against values from encoded column vector 104 can be continued to be used (paragraph [0050])
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided column vector of matrix to store data or value in McClary in order to continuously use the encoded data as taught by Chavan.
Claim 33 is rejected similarly as discussed above.
Regarding Claim 2, McClary discloses the method of Claim 1 further comprising refreshing the in-memory column vector by loading a second version of the external data into the in-memory column vector (“DBMS column data types is an external-loading format, used by DBMS for loading external data”, paragraph [0055]).
Regarding Claim 3, McClary essentially discloses the claimed invention but does not explicitly disclose the method of Claim 1 wherein: the in-memory column vector is a first in-memory column vector; the method further comprises replacing the in-memory column vector by loading a second version of the external data into a second in-memory column vector.

However, Chavan teaches the in-memory column vector is a first in-memory column vector (Fig. 1 shows more than 1 column vectors); the method further comprises replacing the in-memory column vector by loading a second version of the external data into a second in-memory column vector (paragraphs [0033], [0086]. Noted that when the column vectors are updated with new data, the older data is replaced by the new).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have refreshed the column vector with the updates from loading the newer version in order to maintain the data in the storage being up-to-date as taught by Chavan.
Regarding Claim 4, McClary essentially discloses the claimed invention but does not explicitly disclose the method of Claim 3 wherein replacing the in-memory column vector further comprises deleting the first in-memory column vector. 
However, Chavan teaches when the column vector data changes are due to table inserts, updates or deletes (paragraphs [0069], [0086]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have deleted the old data when replacing or updating with new data in McClary in order to maintain the most up-to-dated data in the storage as taught by Chavan.  
Regarding Claim 5, McClary essentially discloses the claimed invention but does not explicitly disclose the method of Claim 3 wherein replacing the in-memory column vector further comprises simultaneously retaining the first in-memory column vector and the second in- memory column vector in the random access memory of the DBMS.
However, Chavan teaches replacing the in-memory column vector (“data changes due to inserts/updates/deletes”, paragraph [0086]) further comprises simultaneously retaining the first in-memory column vector and the second in- memory column vector in the random access memory of the DBMS (“the information is maintained as metadata with each column vector”, paragraph [0086]).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have maintained (or retained) the information with each column vector (at least contain two column vectors, e.g. the first and second in memory column vectors) in McClary in order to keep or maintain the updated data as taught by Chavan.
Regarding Claim 8, McClary discloses the method of Claim 1 wherein executing the query comprises executing, based on the query and the data dictionary, a data join of the in-memory column vector with the native data (“native database table… join operations”, paragraph [0065]).
Regarding Claim 9, McClary discloses the method of Claim 8 wherein executing the data join is based on an encoding dictionary that describes a same encoding of the native data and the external data (“dictionary encoding”, paragraph [0010]; “column vector was encoded”, [0013]).
Regarding Claim 10, McClary discloses the method of Claim 8 wherein the data join is based on a join group that is based on the native data and the external data (“join operations”, “external table”, “native database table”, paragraph [0065] of McClary).
Regarding Claim 11, McClary discloses the method of Claim 8 further comprising applying a value aggregation operation to the data join (“aggregation operations”, paragraph [0065]).
Regarding Claim 12, McClary discloses the method of Claim 1 wherein said loading (loading format, paragraph [0055]) is responsive to a first query and said executing is responsive to a second query (query, paragraph [0047]).

Regarding Claim 17, McClary discloses the method of Claim 1 further comprising, responsive to a data definition language (DDL) command, creating the in-memory column vector (“DDL data definition language”, paragraph [0010]).
Regarding Claim 18, McClary discloses the method of Claim 1 wherein loading the external data into the in-memory column vector comprises a data conversion (“DDAS-Native converter converts record”, paragraph [0057]).
Regarding Claim 19, as discussed above, McClary essentially discloses the claimed invention but does not explicitly disclose the method of Claim 18 wherein the data conversion comprises compression. 
However, Chavan discloses the dictionary for compressed column vector and dictionary coding (paragraph [0011]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included compression of data in order to encode the data in higher security format as taught by Chavan.
Regarding Claim 20, McClary discloses the method of Claim 1 wherein executing the query comprises executing a single instruction multiple data (SIMD) instruction to concurrently process multiple values from the in-memory column vector (“multiple work granules”, abstract).
Regarding Claim 21, McClary discloses the method of Claim 1 further comprising creating a virtual column based on the in-memory column vector (“memory…or virtual”, paragraph [0133])
Regarding Claim 26, McClary discloses the method of Claim 1 further comprising applying a value aggregation operation to the in-memory column vector (“aggregation operations”, paragraph [0065]).
Regarding Claim 27, McClary discloses the method of Claim 26 wherein applying the value aggregation operation comprises using an encoding dictionary that describes a same encoding of the native data and the external data (“dictionary encoding”, paragraph [0010]; “column vector was encoded”, [0013]).
Regarding Claim 30, McClary discloses the method of Claim 1 wherein an encoding dictionary describes a same encoding of the native data and the external data (“dictionary encoding”, paragraph [0010]; “column vector was encoded”, [0013]).
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McClary et al. (2015/0356131) in view of Chavan et al. (2017/0116242) further in view of Le et al. (2019/0095487).
Regarding Claim 6, McClary essentially discloses the claimed invention but does not explicitly disclose the method of Claim 1 wherein said external data comprises a partition of a distributed dataset.
However, Le et al. (2019/0095487) discloses distributing the dataset into multiple partitions may reduce the chances of data loss (paragraph [0082]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided partition of distributed dataset in order to reduce the chances of data loss as taught by Le.
Regarding Claim 7, McClary discloses a method of Claim 6 wherein the data dictionary declares a plurality of partitions of the distributed dataset that includes said partition and a second partition that is durably stored in the DBMS (“external tables are accessible on a cluster of data node”, abstract).
Allowable subject matter
Claims 13-16, 22-25, 28, 29, 31, 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/WILSON LEE/               Primary Examiner, Art Unit 2152